Citation Nr: 1829501	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  07-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for metabolic syndrome.

2. Entitlement to service connection for Meniere's disease or other disorder manifested by headaches, nausea, and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that rating decision, the RO denied service connection for metabolic syndrome and for headaches with nausea.

In March 2008, the Veteran had a hearing before a Decision Review Officer (DRO).
In June 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The Veteran's claims file contains transcripts of those hearings.

In July 2016, the Board remanded to the Agency of Original Jurisdiction (in this case the RO), for additional action, the issue of service connection for metabolic syndrome. Also in July 2016, the Board noted the Veteran's May 2015 statement that he was diagnosed with Meniere's disease, and that during and after service the disease caused headaches, nausea, and dizziness. The Board remanded to the RO the issue until then described as entitlement to service connection for headaches with nausea, instructing the RO to reconsider the issue as entitlement to service connection for Meniere's disease or other disorder manifested by headaches, nausea, and dizziness. The RO subsequently took actions and returned the remanded issues to the Board.

While the Board regrets additional delay, the issue of service connection for Meniere's disease or other disorder manifested by headaches, nausea, and dizziness is addressed in the REMAND portion of the decision below and is again REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran had metabolic syndrome during service and currently has metabolic syndrome.

2. Metabolic syndrome in general and in the Veteran's case is not a disease and does not by itself produce disability.


CONCLUSION OF LAW

No disability due to the Veteran metabolic syndrome was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2005 through 2013. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the June 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations and opinions. The examination and opinion reports and the other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time. With respect to that issue, the RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Metabolic Syndrome

The Veteran contends that he has metabolic syndrome that became manifest during service and continued after service and through the present. In the alternative, he contends that a service-connected disorder, including diabetes mellitus, caused or aggravates his metabolic syndrome. His claim essentially includes a contention that he has disability due to metabolic syndrome.

Metabolic syndrome is a combination including at least three of the following: abdominal obesity, hypertriglyceridemia, low level of high-density lipoproteins (HDL), hypertension, and high fasting plasma glucose level. It is associated with an increased risk for development of diabetes mellitus and cardiovascular disease. See Dorland's Illustrated Medical Dictionary 1863 (31st ed. 2007).

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection has been established for the Veteran's type II diabetes mellitus. In August 2013, the Veteran sought service connection for metabolic syndrome, to include as secondary to his diabetes. He submitted internet articles explaining the definition of metabolic syndrome, described as a cluster of metabolic conditions that can lead to heart disease.

In the July 2016 remand, the Board instructed that the Veteran receive a VA examination, with file review and opinion, to address questions relevant to his metabolic syndrome claim. The Board asked that the examiner provide findings and opinions as to whether the Veteran has metabolic syndrome, whether metabolic syndrome can be considered a disease that can cause disability, and whether the Veteran's metabolic syndrome causes disability. The Board also requested opinions as to the likelihood that the Veteran's metabolic syndrome began during his service, and the likelihood that his diabetes caused or aggravates his metabolic syndrome.

In February 2017 a VA physician reviewed the Veteran's claims file and examined the Veteran. The examiner found that the Veteran has the endocrine conditions metabolic syndrome and type II diabetes mellitus. The examiner stated that the Veteran's medical records show that, by 1999, while he was in service, findings met the criteria for metabolic syndrome and for type II diabetes. The examiner found that the Veteran's endocrine condition impacted his ability to work, in that he did not tolerate strenuous or prolonged activity.

The examiner expressed the opinion that metabolic syndrome cannot be considered a disease that can itself cause disability. He explained that metabolic syndrome is a diagnosis based on clinical measurements and tests results, and that the term is used to express risk for the development of diseases such as heart disease and other vascular disorders. He expressed the opinion that the Veteran has metabolic syndrome that began during his service. He opined, however, that while the cluster of characteristics that comprise the syndrome in the Veteran's case could contribute to the development of disabling cardiovascular disease and incidents, the syndrome itself is not a disease or a disability.

The examiner expressed the opinion that it is not at least as likely as not that the Veteran's diabetes caused or aggravates his metabolic syndrome. It is more likely, he explained, that the Veteran's metabolic syndrome caused or aggravates his diabetes.

To the extent that the Veteran is arguing that service connection is warranted for disability stemming from metabolic syndrome it is noted that he is already service-connected for diabetes mellitus. 

The examining physician's opinions are clear and persuasive. The claims file does not contain any medical evidence that is counter to those opinions. Thus, the preponderance of the evidence is against the Veteran's metabolic syndrome constituting a distinct disease or a disability. As his metabolic syndrome is not a disability, there is no basis to establish service connection, or pay disability compensation, for that syndrome. The Board therefore denies the service connection claim.


ORDER

Entitlement to service connection for metabolic syndrome is denied.


REMAND

The Veteran contends that he has Meniere's disease or other disorder manifested by headaches, nausea, and dizziness. He contends that such a disorder and symptoms became manifest during service and continued after service through the present. The Board is remanding the claims for a VA medical examination with file review and opinion to clarify whether the Veteran currently has such a disorder, and the likelihood that such disorder became manifest during service or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to consider the current existence and likely of claimed Meniere's disease or other disorder manifested by headaches, nausea, and dizziness. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to state whether the Veteran has Meniere's disease. Ask the examiner, if he or she finds that the Veteran does not have Meniere's disease, whether the Veteran has any other disorder manifested by headaches, nausea, and dizziness.

Ask the examiner, if he or she finds that the Veteran has Meniere's disease or other disorder manifested by headaches, nausea, and dizziness, to provide an opinion as to whether it is at least as likely as not that the disorder had onset in service or is otherwise related to disease, injury, or events in service. Ask the examiner to provide clear and thorough explanations for each of the findings and opinions.

2. Then review the expanded record and consider the remanded claim. If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


